Citation Nr: 0633823	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  98-05 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
generalized anxiety disorder.


REPRESENTATION

The veteran represented by:  Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran served on active duty in the military from May 
1964 to March 1966.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 1994 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, 
which granted the veteran's claim for service connection for 
a generalized anxiety disorder and assigned an initial 10 
percent rating effective February 8, 1991.  [Note:  The RO 
also granted a temporary 100 percent rating from 
December 27, 1992, to February 29, 1993, for a period of 
hospitalization exceeding 21 days for treatment of his 
psychiatric disorder.  See 38 C.F.R. § 4.29 (2006).  The 10 
percent rating resumed as of March 1, 1993, upon termination 
of that temporary total rating.]

In an August 1997 decision, the RO increased the initial 
rating for the veteran's generalized anxiety disorder from 10 
to 50 percent, effective retroactively from the original 
effective date of his claim for service connection.  He since 
has continued to appeal, requesting an even higher initial 
rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a 
veteran is presumed to be seeking the highest possible rating 
unless he specifically indicates otherwise).

In May 2006, to support his claim, the veteran testified at a 
hearing at the RO before the undersigned Veterans Law Judge 
(VLJ) of the Board.  A transcript of the proceeding is of 
record.  He also earlier testified at hearings before local 
hearing officers at the RO in March 1994, December 1996, 
April 1998 and February 2003.

The Board remanded this claim to the RO in September 2001, 
and more recently in February 2005 (via the Appeals 
Management Center (AMC)), for further development and 
consideration.  In February 2006, the RO issued a 
supplemental statement of the case (SSOC) continuing the 50 
percent initial rating.  




FINDINGS OF FACT

1.  The veteran's generalized anxiety disorder is manifested 
by anxiety, flashbacks, nightmares, difficulties sleeping, 
irritability, depression and social isolation; the evidence 
on record indicates his Global Assessment of Functioning 
(GAF) score has been no less than 50-55 - which, overall, 
indicates he has moderate social and occupational impairment.

2.  The veteran's generalized anxiety disorder does not, 
however, cause deficiencies in most areas, such as work, 
school, family relations, judgment thinking or mood; he does 
not have obsessional rituals that interfere with routine 
activities, speech problems, near-continuous panic or 
depression affecting his ability to function independently, 
impaired impulse control, spatial disorientation, neglect of 
personal appearance and hygiene, or other symptoms indicative 
serious or severe occupational and social impairment.  


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 50 
percent for generalized anxiety disorder.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.126, 4.130, Diagnostic Code (DC) 9400 (2006); and 38 
C.F.R. § 4.132, DC 9400 (1996).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The veteran was sent VCAA notice letters in April and 
November 2001, and March 2005.  These letters provided him 
with notice of the evidence necessary to support his claim 
that was not on record at the time the letters were issued, 
the evidence VA would assist him in obtaining, and the 
evidence it was expected that he would provide.  The March 
2005 VCAA letter also specifically requested that he submit 
any evidence in his possession pertaining to this claim.  
Thus, the content of these letters provided satisfactory VCAA 
notice in accordance with § 5103(a) and § 3.159(b)(1) as 
specified in Pelegrini II.

Recently, in Dingess v. Nicholson, the U. S. Court of Appeals 
for Veterans Claims (Court) addressed the applicability of 
the VCAA notice requirements to situations, such as in this 
case, where VA has granted service connection for a 
disability, but the veteran disagrees with the initial rating 
assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The Court found that the notice requirements are also 
applicable to the initial disability rating assigned.  Id. at 
484-6.  Specifically, VA must notify the claimant that 
"should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment."  Id.  

Furthermore, the notice must "provide examples of the types 
of medical and lay evidence that the claimant could submit 
(or ask VA to obtain) that are relevant to establishing a 
disability - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing exceptional circumstances 
relating to the disability."  Id.  

In the April and November 2001, and March 2005 VCAA letters, 
the RO provided the veteran with notice of the evidence 
needed to support his claim for a higher initial rating that 
was not on record at the time the letters were issued 
(including examples of the types of medical and lay evidence 
that could be provided), the evidence VA would assist him in 
obtaining, and the evidence it was expected that he would 
provide.  Although the letters did not notify him that a 
schedular or extraschedular disability rating would be 
determined by applying relevant diagnostic codes in the 
rating schedule, this information was provided to him in the 
March 1998 statement of the case (SOC), and May 2001, 
November 2002, May 2003, and February 2006 SSOCs.   The March 
1998 SOC also provided him with notice of the changes in the 
criteria used for rating mental disorders, which took effect 
on November 7, 1996.  In addition, the RO sent him specific 
notice of the Dingess decision in March and June 2006 
letters, including an explanation of how a disability rating 
and effective date would be assigned.  Dingess, 19 Vet. App. 
at 491.  

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120; Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  This also applies to the notification provisions 
outlined in Dingess.  Dingess, 19 Vet. App. at 489.  But in 
this particular case at hand the VCAA was enacted after the 
RO's initial adjudication of the veteran's claim in July 
1994.  So obviously the RO could not comply with this 
requirement.  This was impossible because the VCAA did not 
even exist when the RO initially adjudicated the claim.  In 
situations such as this, the Court has clarified that where 
the VCAA notice was not issued until after the initial 
adjudication in question, because the VCAA did not exist when 
the RO initially considered the claim, VA does not have to 
vitiate the initial decision and start the whole adjudicatory 
process anew.  Rather, VA need only ensure the veteran 
receives or since has received content-complying VCAA notice 
such that he is not prejudiced.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); see also Pickett v. 
Nicholson, 2006 WL 2589417 at *5-6 (Sept. 11, 2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).   

Here, the VCAA notices provided the veteran with ample 
opportunity to respond before the February 2006 SSOC, wherein 
the RO readjudicated his claim based on the additional 
evidence that had been obtained since the initial rating 
decision in question, SOC, and any prior SSOCs.  He responded 
to the March 2006 letter, which notified him of the Dingess 
decision, by indicating he had additional information or 
evidence to give VA to substantiate his claim (see his April 
2006 VCAA Notice Response).  As mentioned, in May 2006, he 
testified before the undersigned VLJ, but he did not indicate 
he had any additional information or evidence to submit or 
which needed to be obtained.  Other than his May 2006 
testimony, he has not provided any additional information or 
evidence.  So under these circumstances, the Board finds he 
was afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA," and thus, 
"essentially cured the error in the timing of notice".  See 
Pelegrini II, 18 Vet. App. at 122-24, and Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pickett v. Nicholson, 2006 WL 2589417 at *5-6.

In developing his claim, the RO obtained the veteran's 
service medical records (SMRs) and VA treatment records.  In 
addition, VA examinations were scheduled in May 1992, July 
1993, April 1994, December 1996, June 1998, November 1999, 
April 2001, February 2002, and November 2005.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  Social and Industrial 
Site Surveys were also conducted in July 1998, and March 
2002.  And, as mentioned, he provided oral testimony in 
support of his claim.  38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claim.


Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
All reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2.  See, too, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Consideration of factors 
that are wholly outside the rating criteria provided by 
regulation is error.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).  

When, as here, the veteran timely appeals the rating 
initially assigned for his disability, just after 
establishing his entitlement to service connection for it, 
VA must consider his claim in this context.  And this 
includes determining whether he is entitled to a "staged" 
rating to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at other times during the course of his appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

When, as here, the governing laws or regulations change 
during the pendency of an appeal, the most favorable version 
generally will be applied.  This determination depends on the 
facts of each case.  VAOGCPREC 11-97 at 2 (Mar. 25, 1997). 
Whichever version applies, all evidence on file must be 
considered, but the amended version shall apply only to 
periods from and after the effective date of the amendment.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  The prior version 
shall apply to periods preceding the amendment but may also 
apply after the effective date of the amendment.  VAOGCPREC 
3-2000 (Apr. 10, 2000) (see also 38 U.S.C.A. § 5110(g) (a 
liberalizing law shall not be earlier than the effective date 
thereof)).  See, too, 38 C.F.R. § 3.114.

Accordingly, for the period prior to November 7, 1996, only 
the old rating criteria for mental disorders may be applied.  
Conversely, from November 7, 1996 onward, the revised rating 
criteria for the mental disorders also may be applied, but 
only if they are more beneficial to the veteran.

Prior to November 7, 1996, generalized anxiety disorder was 
rated under the General Rating Formula for Psychoneurotic 
Disorders, 38 C.F.R. § 4.132, DC 9400 (1996).  

The old rating criteria for generalized anxiety disorder 
under the General Rating Formula for Psychoneurotic Disorders 
are:  a rating of 10 percent disabling for symptoms less than 
the criteria for 30 percent, with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment; a rating of 30 percent disabling for definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment; a rating of 50 
percent disabling for considerable impairment of ability to 
establish or maintain effective or favorable relationships 
with people, and by reason of psychoneurotic symptoms the 
reliability, flexibility, and efficiency levels are so 
reduced as to result in considerable industrial impairment; 
and a rating of 70 percent disabling for severe impairment of 
ability to establish or maintain effective or favorable 
relationships with people, and the psychoneurotic symptoms 
are of such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment.  

A rating of 100 percent disabling is warranted for 
generalized anxiety disorder when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community, and 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities, such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, and demonstrated inability to obtain or 
retain employment.  If any one of the three independent 
criteria is met, a 100 schedular evaluation is required under 
this code.  Johnson v. Brown, 7 Vet. App. 95, 99 (1994).  

As of November 7, 1996, the veteran's generalized anxiety 
disorder also can be rated under 38 C.F.R. § 4.130, DC 9400, 
according to the General Rating Formula for Mental Disorders.  
The requirements for ratings at the various levels are as 
follows:

A mental condition that has been formally diagnosed, but the 
symptoms are not severe enough either to interfere with 
occupation and social function or to require continuous 
medication is noncompensable (i.e., 0 percent rating).

A 10 percent disability rating is in order when there is 
occupation and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms are controlled by continuous medication.

A 30 percent disability rating is warranted when there is 
occupation and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactory, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent disability rating is in order when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

A review of the relevant evidence indicates the veteran has 
been diagnosed with generalized anxiety disorder (by the 
various VA examiners) and, alternatively, with post-traumatic 
stress disorder (PTSD) (by VA mental healthcare providers on 
an outpatient treatment basis).  The November 2005 VA 
examiner could not explain the differing diagnoses but 
thought it was likely just a difference of opinion between 
different mental healthcare providers.  PTSD is considered a 
type of anxiety disorder.  See THE DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed.1994) (DSM-IV).  

It is important to note that the veteran is service-connected 
for a generalized anxiety disorder, but not PTSD.  Regardless 
of the diagnosis, however, his subjective complaints have 
been consistent and can be attributed to either diagnosis.  
These symptoms include anxiety, sleeping difficulties, 
nightmares, flashbacks, depression, irritability, and being 
afraid to leave his house.  And when, as here, it is 
impossible to separate the effects of a service-connected 
disability and a nonservice-connected disability, reasonable 
doubt must be resolved in the veteran's favor and the 
symptoms in question attributed to the service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  So for all intents and purposes, the difference of 
opinion in one diagnosis versus the other is inconsequential 
in deciding this appeal.

As mentioned, the veteran's subjective complaints have been 
fairly consistent over the years.  He claims his symptoms are 
so severe that he is unable to maintain gainful employment 
(see Hr'g. Tr., pg. 2 (May 2006)).  A review of the evidence 
indicates he retired from his job as an economist for the 
government in 1995 after 30 years of service.  (See the 
report of the February 2002 VA examination).  He claims he 
retired early because of his psychiatric condition (see Hr'g. 
Tr., pg. 12 (April 1998)).  In the November 2001 VCAA letter, 
the RO requested he submit evidence, including medical 
opinions, supporting the fact he was unemployable.  In the 
March 2005 VCAA letter, the RO specifically asked him for the 
name and address of his past employer so that VA could obtain 
information regarding the nature of his retirement and any 
other information concerning the effect his disability had on 
his job performance.  The RO also asked him to submit 
statements from past coworkers who may have observed his 
behavior at work or who were aware of his loss of time or 
productivity because of his psychiatric condition.  He did 
not respond to any of these requests and has not provided any 
evidence substantiating the fact he is unemployable because 
of his service-connected psychiatric disorder or had to 
retire early for this reason.  And in direct contradiction to 
his allegations, the November 2005 examiner opined the 
veteran was not unemployable because of his service-connected 
psychiatric disorder.

In order to warrant a higher 70 percent rating under the old 
version of DC 9400, the evidence would have to show the 
veteran's ability to establish and maintain effective or 
favorable relationships with people is severely impaired.  38 
C.F.R. § 4.132, DC 9400 (1996).  The psychoneurotic symptoms 
must be of such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment.  
Id.  



GAF scores are used to assess how well an individual is 
generally functioning.  The GAF score is a scaled rating 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing DSM-IV.  According to DSM-IV, a GAF of 41 to 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 51 to 60 is indicative of only moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  A GAF score of 61 to 70 is indicative of 
some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
relationships.  A GAF score of 71 to 80 is indicative that if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument); no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in schoolwork).

In May 1992, the veteran had a GAF score of 65-70, indicating 
mild symptoms (see report of VA examination).  A January 1997 
addendum to the December 1996 VA examination indicates his 
GAF score was 55, indicating moderate symptoms.  In June 
1968, however, his GAF score had improved to 75, indicating 
only transient symptoms (see report of VA examination).  The 
report of the November 1999 VA examination indicates his GAF 
score was 60-65.  Since the April 2001 VA examination, all 
treatment records have indicated a GAF score of 50-55 
(see May 2002 VA outpatient treatment (VAOPT) record, the 
report of the February 2002 and November 2005 VA 
examinations).  The November 2005 VA examiner opined that the 
veteran's psychiatric disorder did not cause significant 
distress or impairment in social, occupational or other areas 
of functioning.



In sum, since the effective date of the veteran's award for 
service connection for generalized anxiety disorder, his 
symptoms have been at most moderately disabling.  So a 50 
percent rating is more than adequate under the old criteria - 
for considerable impairment, but not so severe as to warrant 
a 70 percent rating.

Under the more recent version of DC 9400, which became 
effective on November 7, 1996, in order to warrant a higher 
70 percent rating, the veteran's generalized anxiety disorder 
would have to result in occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment thinking or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or relevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with period of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, DC 9400 
(2006).  

The veteran has reported suicidal ideation, depression, and 
anxiety, but the evidence does not indicate he has any 
obessional rituals, impaired speech, inability to function 
independently, near-continuous panic, impaired impulse 
control, spatial disorientation, or neglect of personal 
appearance.  The Social and Industrial Site Surveys in July 
1998 and March 2002 reported no abnormal behavior, 
despite his reported symptoms.  The November 2005 VA examiner 
also noted the veteran did not have significant impairment in 
social, occupational or other areas of functioning.  So 
although he has demonstrated a reduced reliability and 
productivity due to his symptoms, the evidence does not 
indicate he has deficiencies in most areas so as to warrant a 
higher 70 percent initial rating.  And this has been true 
since the effective date of his award, so he is not entitled 
to a "staged" rating, either, because his generalized 
anxiety disorder has been, at most, 50-percent disabling for 
the entire period retroactive to the effective date of his 
award.  See Fenderson, 12 Vet. App. at 125-26.  

For these reasons and bases, the claim for an initial rating 
higher than 50 percent for the generalized anxiety disorder 
must be denied because the preponderance of the evidence is 
unfavorable - in turn meaning there is no reasonable doubt 
to resolve in the veteran's favor.  See 38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for an initial rating higher than 50 percent for 
generalized anxiety disorder is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


